Citation Nr: 1525123	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-03 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred at a private facility in May 2012.

2.  Entitlement to payment or reimbursement of medical expenses incurred at a private facility in December 2012.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1956 to May 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2012 and December 2014 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Tomah, Wisconsin. 

These appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Further development is required before these claims may be properly adjudicated.

In regard to the care rendered in May 2012, this claim was denied because he has other insurance.  The version of 38 U.S.C.A. § 1725 cited in the February 2013 Statement of the Case (SOC) is the previous version of that section, having last been amended in February 2010.  These amendments expanded the definition of "personally liable" to include those claimants that have insurance that will only pay a portion of the cost of emergency treatment.  See 38 U.S.C.A. § 1725(b)(3)(C) (West 2014).  Therefore, a determination on the amount paid by his primary insurance should be made, and the issue of his personal financial liability should be readjudicated under the current version of the law.  

In regard to the care rendered in December 2012, this claim was denied because it was not received within 90 days of the date of treatment.  Pursuant to VA regulation, a claim for reimbursement under section 1725 may be received within 90 days of "[t]he date that the veteran was discharged from the facility that furnished the emergency treatment" or "[t]he date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party."  38 C.F.R. § 17.1004(d)(1), (3) (2014).  His claim was also denied because he has other insurance, and the December 2014 SOC continues to cite an outdated version of section 1725.  Therefore, a determination on when, if at all, claims were made to a third party for payment for emergency treatment must be made, followed by a determination on whether this claim for reimbursement was timely filed.  If so, then, as with his claim regarding care rendered in May 2012, a determination must be made as to the amount covered by his primary insurance and whether there are any amounts remaining for which the Veteran is personally financially liable.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain from the Veteran or his insurance provider:

a.  The date of which action to obtain payment from the insurance provider for emergency treatment rendered in December 2012 was exhausted; and,

b.  The amount that was covered for each emergency treatment (May 2012, December 2012); and,

c.  The amount remaining for which the Veteran is personally financially liable.

2.  Readjudicate the claims on appeal with consideration of whether 38 C.F.R. § 17.1004(d)(3) applies to the claim regarding treatment rendered in December 2012.  The current version of 38 U.S.C.A. § 1725 should be applied to both claims.  If the benefit on appeal remains denied, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




